DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, a collocated broadband network gateway user plane (BNG-UP) and Branching Point User Plane Function (UPF), creating, with a broadband network gateway control plane (BNG-CP) function of the fixed broadband access network, a second session for control plane signaling associated with a second session identifier and wherein the first and the second sessions as claimed are identified as related sessions for the processing of the user plane traffic, based on a matching of the first session identifier of the first session for control plane signaling with a received first session identifier that is received from the BNG-CP function.
Prior art Yu et al. (US Publication 2020/0128087 A1) shows in figure 2 a 5G converged core network.  The fixed network AN communicates with the UPF through an interface N3. The UPF may be mapped to a broadband network gateway-user plane function (BNG-UP), namely, a fixed network user plane function device. The AMF and the SMF are mapped to a broadband network gateway control plane function (BNG-CP) in a fixed network.  The CPE sends a registration request to the AMF, and the UPF sends, to the SMF, information related to PPPoE and a dynamic host configuration .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY P PATEL/Primary Examiner, Art Unit 2466